Case 2:21-cv-00695-TAD-KK Document 6 Filed 09/09/21 Page 1 of 1 PageID #: 35




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


STACY HILTON                                        CASE NO. 2:21-CV-0695

VERSUS                                              JUDGE TERRY A. DOUGHTY

STEVEN CLAY FARQUHAR                                MAG. JUDGE KATHLEEN KAY

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 5] having been

considered, no objections thereto having been filed, and finding that same is supported by the law

and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Plaintiff’s Complaint [Doc.

No. 1] is DISMISSED WITH PREJUDICE for lack of jurisdiction.

       MONROE, LOUISIANA, this 9th day of September 2021.



                                                    ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
